Citation Nr: 1513500	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-09 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1988 to September 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska, denying reopening of the claim for service connection for bilateral hearing loss, and denying service connection for tinnitus.  Jurisdiction over the case was subsequently transferred to the Regional Office (RO) and Insurance Center in St. Paul, Minnesota.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  

Although the Veteran had requested an RO hearing, he ultimately stated that he preferred to have an informal conference.  The Veteran and his representative had an informal conference with a Decision Review Officer in June 2014.  A report of the informal conference is of record. 

The Board directs the RO's attention to the issue of entitlement to service connection for major depressive disorder, which the RO granted by a July 2014 rating decision that relied substantially on a VA examination conducting on July 11, 2014.  The July 11, 2014, examination was of a different Veteran, and the report of the examination is misfiled in VBMS for the current appellant.  The examination report clearly lists the name and Social Security number of a different Veteran, and the history provided in that report is different from that of the Veteran.  Thus, the July 2014 decision granting service connection for major depressive disorder based on that examination of a different Veteran should be reviewed, and the misfiled July 11, 2014, examination report must be appropriately removed from this appellant's records.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was denied in an unappealed rating decision issued in August 1995.
 
2.  Evidence added to the record subsequent to the August 1995 denial is cumulative or redundant of the evidence previously of record or it does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in August 2011, prior to the initial adjudication of the claim to reopen.

In addition, the service treatment records and all available post-service medical evidence identified by the Veteran are of record.  Neither the Veteran nor his representative has identified any existing evidence that could be obtained to substantiate the claim to reopen.  The Board is also unaware of any such evidence.

Although VA is not required to provide an examination in response to a claim to reopen if new and material evidence has not been presented, the Veteran was afforded a VA examination in October 2011.  The examiner determined that the examination results were invalid due to inconsistency and that the Veteran did not appear to put forth maximal effort.  Due to the Veteran's failure to cooperate, the Board will decide the appeal without the results of a valid examination, which the RO attempted to provide to the Veteran.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Board acknowledges that a May 2014 email from the Veteran's authorized representative asserts that it was the Veteran's primary contention that the October 2011 examination was inadequate.  However, neither the Veteran nor his representative has explained why the Veteran believes that the examination was inadequate.  The RO provided a reply to the email a few days later in June 2014.  

In sum, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the claim to reopen.

II.  Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b) , 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b) .

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

III.  Factual Background and Analysis

The Veteran's claim for service connection for bilateral hearing loss was previously denied by a rating decision in August 1995.  The Veteran was notified of the decision and his appellate rights in August 1995 but did not appeal the decision. 

The evidence then of record included service treatment records and the report of a May 1995 VA audiology examination.  Service connection was denied because the evidence failed to show the presence of sufficient hearing impairment to qualify as a disability under 38 C.F.R. § 3.385.

In response to the Veteran's request to reopen his claim for service connection for hearing loss, he was afforded a VA audiology examination in October 2011.  The examiner stated that it appeared that the Veteran did not put forth maximal effort, and that the test results were inconsistent and not valid.  The examiner noted that the Veteran had been "re-instructed and encouraged throughout testing" but this produced no improvement in the Veteran's testing responses.  

While the Veteran contended at his informal hearing conference with a Decision Review Officer (DRO) in June 2014 that the October 2011 examination had been inadequate, the Board observes that it was the Veteran's participation at that examination that was inadequate.  As noted above, the Veteran must ultimately be held responsible for cooperation in the development of his claim, including his appropriate participation in examinations conducted in furtherance of his claim.  Wood, 1 Vet. App. at 193. 

While the evidence added to the record also includes the record of a VA October 2011 audiology treatment visit, neither that record nor any other evidence added to the record since the prior denial shows sufficient hearing impairment to qualify as a disability under 38 C.F.R. § 3.385.  Therefore, the Board finds that the evidence added to the record is either cumulative or redundant of the evidence previously of record, or it does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim is not in order.






ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for service connection for bilateral hearing loss disability is denied.


REMAND

In a June 2014 informal conference with a Decision Review Officer, the Veteran contended that at his VA examination in 1995 he had denied having tinnitus but he did not then know what tinnitus was.  He further contended that he had had tinnitus since just prior to being discharged from service.  

The VA audiology examiner in October 2011 noted that the Veteran reported at that examination that he had had tinnitus since 1990, whereas at his May 1995 VA examination he denied tinnitus.  At least in part on the basis of this inconsistent reporting, the October 2011 examiner opined that the tinnitus was not caused by or otherwise the result of the Veteran's service.  

However, the factual basis relied upon by the October 2011 examiner is not precisely correct.  The Board therefore cannot accept the October 2011 examiner's opinion about tinnitus as probative, and must obtain another examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based on inaccurate factual basis not probative); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (new examination required with prior examination inadequate).  While it is true that at the May 1995 VA examination the Veteran denied having tinnitus at the time of that examination, he did report at the May 1995 examination that he had had intermittent tinnitus since the 1980s.  Thus, the Veteran's self-reported history at both the May 1995 and October 2011 examinations are arguably consistent, based on a history of intermittent tinnitus since service.  While it is true that the self-reported history at the May 1995 examination is somewhat inconsistent with that self-reported at the June 2014 informal hearing conference, the Board does not perceive so significant a narrative discrepancy as to entirely discredit the Veteran's self-report.  

The Board thus concludes that a further examination is warranted to address the likelihood that current tinnitus is related to service based on a history of intermittent tinnitus since service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the remanded claim.

2.  Thereafter, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's claimed tinnitus.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

For purposes this examination, the examiner should accept as true the Veteran's account that he experienced intermittent tinnitus in and since service.  

The examiner should opine whether the Veteran has had a tinnitus disability at any time during the claim period.  For any tinnitus disability present during the claim period, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disability originated in service or is otherwise etiologically related to the Veteran's active service.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development deemed appropriate.
 
4.  Then, the RO or the AMC should readjudicate the remanded claim.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


